Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

           The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 18, application claims are allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “converting the first CRC value to a first zero-wheeled CRC value; generating a second CRC value for a second frame of the multi-frame packet; and outputting the final CRC value for the multi-frame packet that is based on the first zero-wheeled CRC value and the second CRC value”. The closest prior art of record, either singularly or in combination cannot teach or suggest the above underlined features.
	
Regarding claim 10, application claims are allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “generate a second CRC value for a second frame of the multi-frame packet; and a second stage configured to: convert the first CRC value to a first zero-wheeled CRC value, wherein the final CRC value for the multi-frame packet is based on the first zero-wheeled CRC value and the second CRC value”. The closest prior art of record, either singularly or in combination cannot teach or suggest the above underlined features.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

           See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631